DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The 35 U.S.C. §103 rejection of claims 1, 2, 4-7 and 9-22 as unpatentable over Mainye (US 2016/0186034 A1 to Mainye et al., published June 30, 2016) in view of Carroll (USPN 5,837,654 A to Carroll et al., issued November 17, 1998) has been maintained for reasons previously set forth in item 6 on page 3 of the Non-Final Office Action dated September 4, 2020 (hereinafter ‘NFOA’).  
This rejection has been withdrawn with respect to claim 3 in view of Applicant’s arguments submitted with its reply to NFOA filed December 4, 2020 (Response) as discussed, infra, in the instant action.
The allowance of claim 8 has been maintained for reasons set forth in item 7 on page 6 of NFOA.

Election/Restrictions
Applicant’s election to prosecute dimethyl bis-hydrogenated tallow] ammonium chloride and ii) methyl bis(polyoxyethylene [15]-octadecyl quaternary ammonium chloride, as the species for the alkyl/alkenyl quaternary ammonium salt component and 
Accordingly, claims 1-22 have been examined in the instant action with respect to the elected species.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following grounds of rejection were previously made of record in item 6 of NFOA and are included herein for Applicant’s convenience.
Claims 1, 2, 4-7 and 9-22 are rejected under 35 U.S.C. §103 as unpatentable over Mainye in view of Carroll.
Mainye discloses a drilling fluid used for drilling a subterranean formation, and a method of preparing thereof, wherein the drilling fluid comprises an organophilic clay mixture having a first organophilic clay that is a modified attapulgite or sepiolite clay together with an organophilic modified bentonite clay (montmorillonite), wherein the clay mixture yields stable gels which serves as a rheological additive that improves the ultra-low shear rate viscosity of oil/synthetic-based drilling fluids and further increases the carrying capacity of the oil mud while also reducing high shear rate readings (abstract; [0007] to [0009]; [0030])  The clays are modified by treating them with quaternary amines and/or quaternary ammonium salts (abstract; [0007] to [0009]; [0029]).  Mainye 
Mainye further discloses that “modified” with respect to the clays is clay mineral treated with at least one compound, wherein suitable compounds include quaternary amine and/or a quaternary ammonium salt that are organophilic, such as treating the clay with a first organic cation provided by an alkoxylated quaternary ammonium salt; and (ii) a second organic cation that is not an alkoxylated quaternary ammonium salt ([0028]).  Particularly, the organophilic additive can comprise the reaction product of an attapulgite/sepiolite clay having a cation exchange capacity of at least 5-100 milli-equivalents per 100 grams of clay, an organic cation provided by an alkoxylated quaternary ammonium salt; and a second organic cation not provided by an alkoxylated quaternary ammonium salt, wherein the total amount of the first and second organic cations is provided in an amount from about +25% to -25% of the cation exchange capacity of the attapulgite clay, and wherein the alkoxylated quaternary ammonium salt is preferably present in an amount of greater than about 50% by weight of the total amount of organic cation content ([0029]).
Mainye further discloses that the base composition used in the oil-based drilling muds can be an oil (e.g., diesel); organic solvent (e.g., propylene glycol) or an invert emulsion containing water emulsions of oil and water of varying proportions, particularly, invert emulsions containing from about 5 wt. % to about 50 wt. % water ([0031]).  The amount of the organophilic clay mixture in the oil-based drilling fluid may range up from about 0.01 wt. % to about 15 wt. % ([0032]).  The Examples disclose drilling fluids comprising mixtures of modified sepiolite and bentonite (montmorillonite).
Mainye does not disclose the organophilic clay mixture used in its drilling fluid further containing a clay modified with an alkyl/alkenyl quaternary ammonium compound.
However, Carroll teaches an oil based environmentally benign drilling fluid composition having a stable viscosity and gel strength at high temperatures, wherein the drilling fluid includes a low toxicity biodegradable oil vehicle, and, as a viscosifying (gelling) agent, an organoclay that is the reaction product of a mineral clay mixture and an alkyl quaternary ammonium salt, wherein the mineral clay mixture comprises sepiolite (or palygorskite) with a smectite clay, such as montmorillonite, as the balance of the clay mixture (abstract; col. 1, line 63 to col. 2, line 12, col. 2, line 61 to col. 3, line 8).  The organoclay can be present in an amount of four to six pounds per barrel of the drilling fluid (col. 2, lines 28-34).
Carroll further teaches that the alkyl quaternary ammonium salts employed for treating the mineral clay mixtures comprise alkyl quaternary ammonium salts containing straight or branched-chain saturated/unsaturated alkyl groups of 1 to 22 carbon atoms and the salt moiety can be, inter alia, chloride, wherein suitable alkyl quaternary ammonium salts include dimethyl di(hydrogenated tallow) ammonium chloride, methylbenzyl di(hydrogenated tallow) ammonium chloride, dimethylbenzyl hydrogenated tallow ammonium chloride, dimethyl hydrogenated tallow-2-ethylhexylammonium methylsulfate or mixtures thereof (col. 3, lines 49-67).  In the examples, Carroll depicts its drilling fluids having enhanced thermal stability in addition to being environmental friendly/biodegradable (col. 2, lines 15-27; col. 5, lines 42-48; Example, Table II).
Therefore it would have been obvious to treat the mineral clay mixture used in Mainye’s drilling fluid with the alkyl ammonium quaternary ammonium salt as taught in Carroll.  It would have been obvious to do so to attain a resultant drilling fluid having enhanced viscosity and gel strength when used at higher temperatures in a subterranean formation, as taught by Carroll.
As to weight percentages and ranges that may be recited in the present claims but not expressly disclosed in the prior art, generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Thus, the instant claims are unpatentable over Mainye and Carroll.

Allowable Subject Matter
Claim 3 is objected to as dependent upon a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach or suggest the organoclay composition recited in present independent claim 1 wherein the first clay (containing sepiolite) is present in an amount of about 20% to 50% by weight of the organoclay composition and wherein the second clay (containing montmorillonite) is present in about 50% to 80% by weight.

Response to Amendment
The Obviousness Prior Art Rejection over Mainye and Carroll (item 6 of NFOA)
Applicant’s arguments traversing the captioned prior art obviousness rejection of claims 1, 2, 4-7 and 9-22 under 35 U.S.C. §103 as unpatentable over Mainye and Carroll that were submitted with Response have been fully considered but deemed not persuasive.
Applicant’s primary arguments proffered in Response are drawn to: Mainye not disclosing its smectite clay (e.g., montmorillonite) present in an amount of about 50% or more by weight of the composition; that it would not have been obvious to treat Mainye’s clay with the alkyl ammonium quaternary ammonium salt taught in Carroll; and that “[d]espite the Supreme Court holding in KSR, … decisions from the Federal Circuit remain controlling, as the Supreme Court held that the teaching-suggestion-motivation is still to be considered in the obviousness analysis” [Emphasis added.]  These arguments have been found unpersuasive.
With respect to Applicant’s arguments regarding Mainye does not disclosing the smectite clay present in an amount of about 50% or more by weight of the composition, although Carroll teaches its smectite present in less than 50% by weight, it does not suggest the smectite clay as montmorillonite present at about 50% or more by weight in combination with the balance as the sepiolite clay (e.g., about 20% to 50% as recited in present dependent claim 3).  Accordingly, Applicant’s arguments are persuasive as to dependent claim 3 and thus the present claims would be allowable if independent claim 1 were rewritten to include the limitations recited in said dependent claim.
Applicant’s arguments regarding certain Federal Circuit (CAFC) decisions (older than KSR) remaining controlling and that “the Supreme Court held that the (TSM) test still to be considered in the obviousness analysis” (pages 4 and 5 of Response) are inaccurate and not understood.  Is Applicant actually suggesting that a CAFC decision supersedes a subsequent U.S. Supreme Court decision and that the TSM test is required when determining obviousness of claims in view of prior art?
To the contrary, the U.S. Supreme Court in KSR International Co. v. Teleflex Inc., 17 S. Ct. 1727, 82 USPQ2d 1385 (S. Ct. 2007) held the TSM as too restrictive and not required for determining obviousness of claims.  Instead, the U.S. Supreme Court stated that the “combination of familiar elements according to known methods is likely to be obvious when it does no more that yield predictable results.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395.  If a person of ordinary skill can implement a predictable variation, §103 bars its patentability. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-96 (Sup. Ct. 2007).  
See also: the recent CAFC decision In re Mark Gorris (Fed. Cir. 2020-1682, 3/11/2021)  “As to motivation, this court has explained that “[t]he normal desire of artisans to improve upon what is already generally known can provide the motivation to optimize variables such as the percentage of a known [ingredient] for use in a known” product. In re Ethicon, Inc., 844 F.3d 1344, 1351 (Fed. Cir. 2017); see also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 401 (2007) (emphasizing that “[i]f a person of ordinary skill in the art can implement a predictable variation [of a known product], and would see the benefit of doing so, § 103 likely bars its patentability”); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1368 (Fed. Cir. 2007) (emphasizing that “the discovery of an optimum value of a variable in a known process is usually obvious”).
In the following discussion of the KSR decision by the CAFC in In re: Van Os, 844 F. 3d 1359 (CAFC 2017), the CAFC stated that “[i]n KSR, the Supreme Court criticized “[r]igid preventative rules that deny factfinders recourse to common sense” when determining whether there would have been a motivation to combine prior art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).  The proper approach, as explained in KSR, credits the common sense and creativity of a skilled artisan to assess whether there would have been a motivation to combine elements from prior art references in the manner claimed. Id. at 418–21.  But the flexibility afforded by KSR did not extinguish the factfinder's obligation to provide reasoned analysis.  Instead, KSR specifically instructs that when determining whether there would have been a motivation to combine, the “analysis should be made explicit.” Id. at 418.”  In this decision the CAFC held “that absent some articulated rationale, a finding that a combination of prior art would have been “common sense” or “intuitive” is no different than merely stating the combination “would have been obvious.”  Such a conclusory assertion with no explanation is inadequate to support a finding that there would have been a motivation to combination. See 550 U.S. at 418, 421.” (Emphasis added.)
However, that is not the case in the obviousness analysis in the instant rejection of the present claims.  The obviousness analysis was not based on “common sense” or intuition but based upon the combination of known elements in the art.  As previously discussed in item 6 of NFOA, even though Mainye does not disclose the organophilic clay mixture used in its drilling fluid as further containing a clay modified with an alkyl/alkenyl quaternary ammonium compound, Carroll, on the other hand teaches an environmental friendly drilling fluid, having enhanced viscosity and gel strength, which includes an organoclay that is the reaction product of a mineral clay mixture (sepiolite and smectite, such as montmorillonite) with an alkyl quaternary ammonium salt.  Carroll depicts its drilling fluids having enhanced thermal stability in addition to being environmental friendly/biodegradable (see, particularly, Example, Table II).
Consequently, it would have been obvious to a person of ordinary skill in the oilfield art at the time of the claimed invention to treat the mineral clay mixture used in Mainye’s drilling fluid with the alkyl ammonium quaternary ammonium salt as taught in Carroll.  It would have been obvious to a person skilled in the art to do so to attain a resultant drilling fluid having enhanced viscosity and gel strength when used at higher temperatures in a subterranean formation, as taught by Carroll.
Thus, the combination of familiar elements in the art (organoclay mixtures/compositions used in drilling fluids) according to known methods (treating an organoclay with specified quaternary ammonium compounds) is likely to be obvious when it does no more than yield predictable results (enhanced/thermally stable gel).” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).  
Thus, the instant claims stand as unpatentable over Mainye and Carroll.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached at 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J FIGUEROA/Primary Examiner, Art Unit 1768                                                                                                                                                                                                        

March 20, 2021